Citation Nr: 0127370	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  97-10 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether service connection for post traumatic stress 
disorder (PTSD) was properly severed.

2.  Entitlement to an increased rating for PTSD, evaluated as 
50 percent disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran an increased evaluation for 
his service-connected PTSD. 

This matter also came before the Board from a July 1998 RO 
action that severed service connection for PTSD.  

A hearing was held at the RO in June 1997 and before the 
undersigned member of the Board at the RO (i.e. a Travel 
Board hearing) in September 2001.



FINDINGS OF FACT

1.  By a December 1992 rating decision, the RO granted 
service connection for PTSD.

2.  In April 1997, the RO proposed severing service 
connection for PTSD, based on a finding of clear and 
unmistakable error in the December 1992 rating decision that 
granted service connection; in a June 1998 hearing officer's 
decision, service connection for PTSD was severed.

3.  The December 1992 grant of service connection was not 
undebatably erroneous.



CONCLUSION OF LAW

Severance of service connection for PTSD was not proper, and 
entitlement to service connection for this disorder is 
restored.  38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that a grant of 
service connection for PTSD was improperly severed.  As to 
the requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA") and implementing regulations, by 
virtue of the April 1997 proposed rating decision, June 1998 
hearing officer's decision, and August 1998 Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information 
and medical evidence necessary to substantiate this claim.  
The RO has also made reasonable efforts to obtain relevant 
records, including contacting certain government entities 
discussed below.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
as to this claim to restore service connection for PTSD.  
Accordingly, and given the favorable action below, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (codified as amended 
at 38 U.S.C. § 5103A, 5107).

In order to establish service connection for PTSD generally, 
there must be medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).  A 
review of the record reveals that in December 1992, the RO 
established service connection for PTSD.  

At the time of this decision, medical evidence, particularly 
a March 1992 VA examination report, established a diagnosis 
of PTSD.  During this examination and in a statement received 
in October 1992, the veteran related that his duties in 
Vietnam included those as a cook and driving a truck, and 
that he drove rations out to the soldiers in the field; of 
record at the time of the December 1992 decision was a copy 
of the veteran's DD From 214, which indicates that he was a 
cook in service.  He noted that he did not recall ever 
shooting anyone, nor was he ever injured or wounded in any 
way.  The veteran stated, however, that he witnessed injuries 
and deaths of his comrades.

The provisions of 38 C.F.R. § 3.104 (2001) indicate that any 
decision by the RO is final and binding on all field offices 
of VA as to the conclusions based on evidence on file at the 
time VA issues written notification of the action.  In this 
case, the RO informed the veteran by a December 1992 letter 
that service connection for PTSD had been granted.  
Consequently, the December 1992 decision was final, alterable 
by a showing of clear and unmistakable error. 38 C.F.R. 
§§ 3.105(d) (2001).

In April 1997, the RO proposed to sever service connection 
for PTSD.  The RO noted that the veteran was a cook in 
service and received the Vietnam Service Medal but no other 
commendations, and that the U.S. Army & Joint Services 
Environmental Support Group (ESG) indicated, in a January 
1994 response to an inquiry by the RO, that the veteran's 
alleged stressor(s) could not be verified based on the 
information provided.  

In proposing to sever service connection for PTSD, the RO 
determined that the available evidence did not establish the 
occurrence of a stressful event, and that as such, the 
December 1992 grant of service connection was clearly and 
unmistakably erroneous.  

Ultimately, by a June 1998 hearing officer's decision, 
service connection for PTSD was severed.  The hearing officer 
reiterated the findings made by the RO in proposing 
severance, and pointed out that recently received reports 
from Department of the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR, formerly ESG) showed no 
mortar rounds landing in the base camp area where the veteran 
was assigned nor did they confirm massive casualties related 
to a single incident as related by the veteran.  

From a review of the evidence, the Board first notes that the 
veteran served in Vietnam from August 16, 1965 to November 
18, 1965, with the 1st Cavalry Division, Headquarters and 
Headquarters Troop (HHT), 1st Squadron, 9th Cavalry.  In a 
January 1994 letter, ESG indicated the veteran needed to 
provide more specific information regarding his alleged 
stressors (dates, locations, etc.) but did not say that the 
incidents could not be verified, as alluded to by the RO in 
severing service connection.  

The Board also notes that records from USASCRUR received in 
May 1998 do not rule in or, more importantly, rule out, the 
veteran's alleged stressors.  During the September 2001 
Travel Board hearing, the veteran again related that while 
serving in Vietnam, his duties included driving food rations 
out to soldiers in the field, and that while doing so he 
witnessed injuries and deaths of his comrades; he noted that 
he would collect the wounded and dead and drive them "back 
to the rear."  During this hearing, the veteran provided a 
copy of a truck license issued by the U.S. Government while 
he was in service.  He noted that he and his unit were not 
just confined to the headquarters area (which was the 
administrative head of the unit) but that they served 
different logistical functions, including in the field.  

The records from USASCRUR reflect, generally, that during the 
veteran's period of service (particularly in late 
October/early November 1965) in Vietnam the "1/9 Cavalry" 
engaged in some combat with the enemy, and appear to have 
sustained some losses and injuries.  

As alluded to above, service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being on the 
Government). See 38 C.F.R. § 3.105(d); Daniels, supra. 

To establish clear and unmistakable error, it must be shown 
that there was "an error in the prior adjudication of the 
claim.  Either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  Clear and unmistakable error is more than just a 
disagreement with the way the facts were weighed or 
evaluated, and it is not a misinterpretation of the facts.  
Id.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993), quoted in Daniels, at 478 (1997).

Once service connection is granted, it can only be severed 
upon a showing by the Secretary of the VA that the rating 
decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  Daniels, 10 Vet. App. at 478; see 
38 C.F.R. § 3.105(d).  "The Secretary's burden in severing 
service connection is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of CUE."  
Id. "[S]imply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, 6 Vet. App. at 4, quoted in Daniels, 10 Vet. App. at 
479.

Unlike claims for clear and unmistakable error, which are 
based only on the evidence of record at the time of the 
challenged decision, a determination to sever service 
connection is not similarly limited.  Daniels, 10 Vet. App. 
at 480.  The Court reasoned in Daniels that because 38 C.F.R. 
§ 3.105(d) specifically states that a change in diagnosis may 
be accepted as a basis for severance, the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  The Court stated 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id.

Upon a review of the relevant evidence of record, the Board 
is not convinced that the burden of showing clear and 
unmistakable error in the December 1992 rating decision has 
been met.  While there is not specific, objective evidence of 
the incurrence of a stressor or stressors, the evidence 
certainly shows that such incurrence was plausible.  
Obviously, different reviewers, when presented with the same 
evidence, could make a strong case for denying a claim of 
entitlement to service connection for PTSD.  However, the 
question now before the Board is not whether the service 
connection for PTSD was warranted based on the evidence of 
record, but, rather, whether granting the same amounted to 
clear and unmistakable error.  The Board finds that any error 
in granting service connection did not rise to that level.

Again, despite the lack of clear evidence confirming the 
veteran's alleged stressors, evidence does nevertheless make 
his claims in this regard plausible (i.e. that he drove a 
truck in service, that his unit sustained casualties, and the 
like); and, he was diagnosed with PTSD based on these 
stressors.  The admittedly gratuitous grant of service 
connection for PTSD in December 1992 did not amount to clear 
and unmistakable error, and as such, service connection for 
PTSD is restored.  


ORDER

The severance of service connection for PTSD was not proper; 
restoration of service connection for PTSD is granted.


REMAND

The veteran and his representative also contend, in 
substance, that the veteran's PTSD is and has been more 
disabling than evaluated.  In view of above the decision 
restoring service connection for this disorder, and in 
keeping with the dictates of the VCAA, the Board is of the 
opinion that, at this point, an updated VA psychiatric 
examination should be accomplished.   

The Board points out that when adjudicating the PTSD claim, 
the RO should be mindful that by regulatory amendment, 
effective on November 7, 1996 (and prior to the date of the 
claim for increase), substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996); and that where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas, at 312-313 (1991).  The 
Board notes that, as reflected in the April 1997 Statement of 
the Case, the RO has previously considered both the former 
and the revised applicable criteria.  

The Board also notes that the General Counsel of VA has 
(relatively) recently held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  The Board, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997)

In view of the above, this claim is REMANDED to the RO for 
the following action:


1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
of entitlement to an increased evaluation 
for PTSD.  

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim.

3.  The RO should have the veteran 
scheduled for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
PTSD.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies (to include psychological 
testing) should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (an in light of the VCAA and 
implementing regulations), the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD in light of 
all pertinent evidence and legal 
authority.  In adjudicating this claim, 
the RO should consider both the former 
and revised applicable rating criteria, 
as discussed above. 

6.  If the benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



